DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/14/2021.
Status of the Claims:
Claim(s) 1-6, 8-11, 13-18 and 20-24 is/are pending in this Office Action. 

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,686,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1-6, 8-11, 13-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system configured to generate composite depth images, the system comprising: 

generate, using the values of the one or more inertial parameters , a first re-projected depth image representing the depth information included in the first depth image as if the first depth image had been captured from the target capture position; 
generate, using the values of the one or more inertial parameters , a second re-projected depth image representing the depth information included in the second depth image as if the second depth image had been captured from the target capture position; and 
generate a composite depth image by combining multiple depth images, such multiple depth images including one or both of the first re-projected depth image and the second re-projected depth image.

Regarding claim(s) 2-6, 8-11, 13-14 and 24, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 15 and dependent claim(s) 16-18 and 20-23, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1-6, 8-11, 13-14 and 24 and is/are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698